                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                             )
PERENCO ECUADOR LTD,                         )
                                             )
                      Plaintiff,             )
                                             )         Case No. 1:19-cv-02943
                      v.                     )
                                             )
THE REPUBLIC OF ECUADOR                      )
                                             )
                      Defendant.             )
                                             )


                            JOINT STIPULATION AND ORDER

               WHEREAS, this proceeding concerns the recognition of an award issued on

September 27, 2019 (the “Award”), by a tribunal (the “Tribunal”) created by the International

Centre for the Settlement of Investment Disputes (“ICSID”) in a dispute between Plaintiff

Perenco Ecuador Ltd. (“Perenco”) and Defendant Republic of Ecuador (the “Republic,” and

together with Perenco, the “Parties”);

               WHEREAS, in the Award, the Tribunal awarded Perenco $448,820,400, plus

interest, against the Republic, and awarded the Republic $54,439,517, plus interest, against

Perenco;

               WHEREAS, Perenco commenced this proceeding on October 1, 2019, seeking

confirmation of the Award (Dkt. 1);

               WHEREAS, the Republic filed an application for annulment of the Award (the

“Annulment Application”) with ICSID on October 2, 2019;

               WHEREAS, Perenco filed a motion for issuance of letters rogatory on October 3,

2019 to effectuate service on the Republic (Dkt. 4);



                                                 1
               WHEREAS, the Secretary-General of ICSID registered the Annulment

Application on October 4, 2019 and granted the stay of enforcement of the Award requested by

the Republic therein (the “Automatic Stay”); and

               WHEREAS, the Republic applied to the annulment committee to be constituted to

resolve the Annulment Application (the “Committee”) for an extension of the Automatic Stay

through final disposition of the Annulment Application (such application, the “Further Stay

Application”), which the Committee may grant (such further stay, if granted, the “Further

Stay”); and

               WHEREAS, the Parties wish to provide for an efficient mechanism for service of

process on the Republic, to avoid unnecessary litigation over procedural matters which can be

resolved consensually, and for further proceedings in this action to take place in an orderly

fashion;

               IT IS HEREBY STIPULATED AND AGREED by the parties and ORDERED by

the Court as follows:

       1.      All proceedings in this Court are stayed.

       2.      Paragraph 1 shall remain in effect for 60 days following expiration of the

Automatic Stay or expiration of the Further Stay, whichever is later, unless otherwise ordered by

the Court.

       3.      The Republic shall respond to the Petition in this action on the 61st day following

expiration of the Automatic Stay or expiration of the Further Stay, whichever is later.

       4.      If the Committee denies the Further Stay Application, or if the Further Stay is

lifted prior to final resolution of the Annulment Application, then the Republic may move this

Court for an extension of the effectiveness of Paragraph 1.




                                                 2
       5.      Service on the Republic of the Summons and Petition on the Republic shall be

deemed effective upon entry of this Stipulation and Order.

Dated: December 9, 2019

 /s/ Ada Fernandez Johnson                         /s/ Dennis H. Hranitzky
 Ada Fernandez Johnson (DC Bar No.                 Dennis H. Hranitzky (DDC Bar No. NY0117)
 463296)                                           Dechert LLP
 Debevoise & Plimpton LLP                          1095 Avenue of the Americas
 801 Pennsylvania Avenue, N.W.                     New York, New York 10036
 Suite 500                                         dennis.hranitzky@dechert.com
 Washington, D.C. 20004                            Ph: (212) 698-3500
 afjohnson@debevoise.com                           Fax: (212) 698-3599
 Ph: (202) 383-8000
                                                   Attorneys for Defendant
 Attorneys for Plaintiff                           Republic of Ecuador
 Perenco Ecuador Ltd.



 SO ORDERED:


 Dated: ________________, 2019
                                                   Hon. Ketanji Brown Jackson




                                               3
